Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 10/28/2019.
Claims 1-20 are under examination.
The Information Disclosure Statements filed on 10/28/2019 has been entered and considered.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “The method of claim 14”. However, claim 14 is not a method claim.  Appropriate correction is required.

  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,462,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is .


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0317997 A1), Robinson et al. (US 10,601,585 B1) and Ateniese et al. (US 2017/0338957 A1).
Regarding claim 1, Smith et al. discloses A system comprising: a first network node configured to store a first ledger comprising a first data block and a second data block;  5a second network node is configured to store a second ledger comprising a third data block and a fourth data block [fig. 1, ledger 150, block B1, B2… par. 0134, “The distributed ledger is replicated among many different nodes in a peer-to-peer network”], wherein: the third data block is identical to the first data block; and the fourth data block is identical to the second data block [par. 0134, “each node's copy of the ledger is identical to every other node's copy”];
Smith et al. further discloses secret sharing cryptographic algorithm for digitally-signed attestation transaction [par. 0185], Smith et al. does not explicitly discloses  a third network node comprising:  10a hardware processor configured to: receive a data entry; generate a plurality of shares derived using the data entry, 43279648ATTORNEY'S DOCKETPATENT APPLICATIONaggregate the first share with enriched data to generate a first enriched share; aggregate the second share with the enriched data to generate 
However, Robinson et al. teaches a third network node comprising:  10a hardware processor configured to: receive a data entry; generate a plurality of shares derived using the data entry, wherein generating the plurality of shares comprises: setting a share quantity indicating the number of shares 15to generate; setting a threshold value indicating the number of shares from the share quantity needed to determine the data entry [col. 1, lines 55-62, “the encrypted data item comprises at least one encrypted key share generated using a secret sharing scheme applied to a second symmetric key, and a predefined number of decrypted versions of the at least one encrypted key share is needed to decrypt a second encrypted data item encrypted with the second symmetric key. The secret sharing scheme optionally comprises a hierarchical key splitting scheme that requires one or more predefined participants to provide a corresponding share”, FIG. 4 illustrates an exemplary conventional secret sharing technique in which a polynomial secret sharing scheme is applied to a secret, S, to produce a plurality of secret shares], 43279648ATTORNEY'S DOCKETPATENT APPLICATIONaggregate the first share with enriched data to generate a first enriched share; aggregate the second share with the enriched data to generate a second enriched share;  5transmit the first enriched share to the first network node; and transmit the second enriched share to the second network node [col. 6, lines 18-28, “FIG. 5 is a flow diagram illustrating an exemplary implementation of a threshold-based blockchain encryption process 500, according to one embodiment of the invention. Generally, the exemplary threshold-based blockchain encryption process 500 allows a user to send encrypted data to N other Users via a contract, securely. The data can only be decrypted if M users agree to allow the data to be decrypted. Thus, the exemplary threshold-based blockchain encryption process 500 uses a threshold scheme to allow a user to require M of N participants to agree before encrypted data can be decrypted”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Robinson et al. into the teaching of Smith et al. with the motivation to use a threshold secret sharing scheme to allow a user to require M of N participants to agree before encrypted data can be decrypted as taught by Robinson et al. [Robinson et al.: col. 2, lines 52-54].
They do not explicitly disclose: assigning a first reference number to the first ledger; assigning a second reference number to the second 20ledger; generating a first share for the first ledger by inputting the first reference number assigned to the first ledger into a polynomial function, wherein: the degree of the polynomial function is equal to 25the threshold value minus one; and the result of the polynomial function at zero is the data entry; and generating a second share for the second ledger by inputting the second reference number assigned to the second 30ledger into the polynomial function;
However Ateniese et al. teaches assigning a first reference number to the first ledger; assigning a second reference number to the second 20ledger; generating a first share for the first ledger by inputting the first reference number assigned to the first ledger into a polynomial function, wherein: the degree of the polynomial function is equal to 25the threshold value minus one  [par. 0152, “The users in the subgroup may chose a respective random string .rho..sub.i .di-elect cons. and parses it as p.sub.i:=tk,.parallel.p.sub.1.parallel.p.sub.2.sup.2.parallel.. . . .parallel.p.sub.i.sup.n, so that the subgroup may agree on a polynomial P (X). The polynomial may be defined as P(X):=tk+P.sub.1X+P.sub.2X.sup.2+ . . . +P.sub.n-1X.sup.n-1”]; and the result of the polynomial function at zero is the data entry [par. 0152, P(0):=.SIGMA..sub.i.di-elect cons.[n]tk.sub.i. To distribute the shares]; and generating a second share for the second ledger by inputting the second reference number assigned to the second 30ledger into the polynomial function [par. 0152, “The users in the subgroup may chose a respective random string .rho..sub.i .di-elect cons. and parses it as p.sub.i:=tk,.parallel.p.sub.1.parallel.p.sub.2.sup.2.parallel.. . . .parallel.p.sub.i.sup.n, so that the subgroup may agree on a polynomial P (X). The polynomial may be defined as P(X):=tk+P.sub.1X+P.sub.2X.sup.2+ . . . +P.sub.n-1X.sup.n-1, with P(i) :=.SIGMA..sub.j=1.sup.np.sub.i.sup.j”];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Ateniese et al. into the teaching of Smith et al. and Robinson et al. with the motivation to maintain security in such robust secret sharing schemes may be implemented for key secret sharing as taught by Ateniese et al. [Ateniese et al.: par. 0151].
Regarding claim 2, the rejection of claim 1 is incorporated.
Robinson et al. further teaches encrypt a message using an encryption key [col. 1, lines 55-62, “the encrypted data item comprises at least one encrypted key share generated using a secret sharing scheme applied to a second symmetric key”], and transmit the encrypted message to the first network node and the second network node, wherein the data entry is the encryption key [col. 1, lines 55-62, “the encrypted data item comprises at least one encrypted key share generated using a secret sharing scheme applied to a second symmetric key”, col. 6, lines 18-28, “the exemplary threshold-based blockchain encryption process 500 allows a user to send encrypted data to N other Users via a contract, securely”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Robinson et al. into the teaching of Smith et al. with the motivation to use a threshold secret sharing scheme to allow a user to require M of N participants to agree before encrypted data can be decrypted as taught by Robinson et al. [Robinson et al.: col. 2, lines 52-54].
Regarding claim 3, the rejection of claim 1 is incorporated.
Robinson et al. further teaches publishing the first enriched share and 15the second enriched share makes the first enriched share and the second enriched share visible to one or more other network nodes [col. 1, lines 55-62, “the encrypted data item comprises at least one encrypted key share generated using a secret sharing scheme applied to a second symmetric key”, col. 6, lines 18-28, “the exemplary threshold-based blockchain encryption process 500 allows a user to send encrypted data to N other Users via a contract, securely”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Robinson et al. into the teaching of Smith et al. with the motivation to use a threshold secret sharing scheme to allow a user to require M of N participants to agree before encrypted data can be decrypted as taught by Robinson et al. [Robinson et al.: col. 2, lines 52-54].
Regarding claim 7, the rejection of claim 1 is incorporated.
Ateniese et al. further teaches the hardware processor is configured 5to encrypt the data entry using a public encryption key prior to generating the plurality of shares  [par. 0246, “the communication interface circuitry is configured to receive the first portion of the key secret via the key secret exchange protocol by receiving the first portion of the key secret via a public key exchange protocol”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Ateniese et al. into the teaching of Smith et al. and Robinson et al. with the motivation to maintain security in such robust secret sharing schemes may be implemented for key secret sharing as taught by Ateniese et al. [Ateniese et al.: par. 0151].
Regarding claim 8, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 9, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 10, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 14, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 9774578 B1		Distributed key secret for rewritable blockchain
US 20170338957 A1		REWRITABLE BLOCKCHAIN
US 20170169125 A1		SYSTEMS AND TECHNIQUES FOR AGGREGATION, DISPLAY, AND SHARING OF DATA
US 20160212109 A1		MANAGING DISTRIBUTION AND RETRIEVAL OF SECURITY KEY FRAGMENTS AMONG PROXY STORAGE DEVICES
US 20180316502 A1		Data Reproducibility Using Blockchains
US 20180241565 A1		Secret Sharing via Blockchains
US 20170250972 A1		SYSTEMS AND METHODS FOR DISTRIBUTED IDENTITY VERIFICATION
US 20180287915 A1		SYSTEMS AND METHODS FOR FAIR INFORMATION EXCHANGE USING PUBLISH-SUBSCRIBE WITH BLOCKCHAIN
US 20180285970 A1		Due Diligence in Mortgage Documents
US 20180323962 A1		REDUCTION IN STORAGE USAGE IN BLOCKCHAIN
US 20180276662 A1		Time and Geographically Restrained Blockchain Services

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431